DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --VERTICAL MEMORY DEVICE WITH CAPACITIVE MEMORY CELLS--

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sharing of the line-shaped lower word line and the line-shaped upper word line of the neighboring transistor and the transistor, as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 2 recite(s) the language (emphasis added) “between the first source/drain region and a second source/drain region”, where it is unclear if the second recitation of “a second source/drain region” is a different limitation than the first.

Claim(s) 15 recite(s) the language (emphasis added) “and the neighboring transistor and the transistor are share the line-shaped lower word line and the line-shaped upper word line”, where the grammatical errors renders the scope of the limitation undeterminable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, US 20200083225 A1.

As to claim 1, Ma discloses a memory device (see Para [0013]), comprising: 
a substrate (see Fig 1A Ref 102 and Para [0027]); a bit line (see Fig 1A Ref 148) which is vertically oriented (see Fig 1A Ref Z) from the substrate; a plate line (see Fig 1A Ref 144) which is spaced apart from the bit line and vertically oriented from the substrate (see Fig 1A Ref 144); and 

the transistor includes: an active layer (see Fig 1A Ref 108) which is laterally oriented to be parallel (see Para [0021]) to the substrate between the bit line and the capacitor; and a line-shaped lower word line (see Fig 1A Ref 116) and a line-shaped upper word (see Fig 1A Ref 116) line vertically stacked with the active layer therebetween and oriented to intersect with the active layer (see Fig 1A Ref 116).

As to claim 2, Ma discloses the memory device of claim 1, wherein 
the active layer of the transistor includes: a first source/drain region (see Fig 1F) coupled to the bit line; a second source/drain region (see Fig 1F) coupled to the capacitor; and a channel between (see Fig 1A Ref 108) the first source/drain region and a second source/drain region (see Fig 1F), and the first source/drain region, the channel, and the second source/drain region are positioned in a lateral arrangement between the bit line and the capacitor (see Fig 1F).

As to claim 3, Ma discloses the memory device of claim 2, wherein 
the line-shaped lower word line and the line-shaped upper word line are vertically stacked with the channel of the transistor therebetween (see Fig 1A Ref 116).

As to claim 4, Ma discloses the memory device of claim 2, wherein 


As to claim 5, Ma discloses the memory device of claim 1, wherein 
the line-shaped lower word line and the line-shaped upper word line are applied with different voltages (see Ma Para [0057]).

As to claim 6, Ma discloses the memory device of claim 1, wherein 
the capacitor includes: a first node (see Fig 1C Ref 140) coupled to the transistor; a second node (see Fig 1C Ref 144B) coupled to the plate line; and a dielectric material (see Fig 1C Ref 14) between the first node and the second node, wherein 
the first node, the dielectric material, and the second node are positioned in a lateral arrangement between the transistor and the plate line (see Fig 1F).

As to claim 7, Ma discloses the memory device of claim 6, wherein 
the first node of the capacitor has a three-dimensional structure (see Figs 1C and 1F), and the three-dimensional structure is a laterally oriented to be parallel to the substrate (see Fig 1F).

As to claim 8, Ma discloses the memory device of claim 6, wherein 


As to claim 10, Ma discloses the memory device of claim 10, wherein 
the line-shaped lower word line and the line-shaped upper word line are laterally spaced apart from the bit line, the plate line, and the capacitor (see Fig 1F).

As to claim 11, Ma discloses the memory device of claim 10, wherein 
the substrate includes a peripheral circuit portion (see Fig 26 Ref 1604 and Para [0068]) for controlling the memory cell, and the peripheral circuit portion is formed under the memory cell (see Fig 26 Ref 1604).

As to claim 13, Ma discloses the memory device of claim 1, further comprising: 
a neighboring bit line (see Fig 1A Ref 148) which is laterally spaced apart (see Fig 1A Ref 148) from the bit line and vertically oriented from the substrate (see Fig 1A Ref 148); and a neighboring memory cell (see Fig 1A Ref 150) which is stacked in a direction perpendicular (see Fig 1A Ref Z) to the substrate between the neighboring bit line and the plate line, wherein 
the memory cell and the neighboring memory cell are laterally arranged in a mirror-like structure sharing the plate line (see Fig 1A Refs 148, 144, and 150).

As to claim 14, Ma discloses the memory device of claim 1, further comprising: 

the memory cell and the neighboring memory cell are laterally arranged in a mirror-like structure sharing the bit line (see Fig 1A Refs 148, 144, and 150).

As to claim 15, Ma discloses the memory device of claim 1, further comprising: 
a neighboring bit line (see Fig 1A Ref 148) which is laterally spaced apart (see Fig 1A Ref 148) from the bit line and vertically oriented (see Fig 1A Ref 148) from the substrate; and a neighboring memory cell (see Fig 1A Ref 150) which is stacked in a direction perpendicular (see Fig 1A Ref Z) to the substrate between the neighboring bit line and the plate line (see Fig 1A Ref 150), wherein 
the neighboring memory cell includes: a neighboring transistor (see Fig 1A Ref 160) including a neighboring active layer (see Fig 1A Ref 108) which is laterally oriented to be parallel (see Para [0021]) to the substrate between the neighboring bit line and the plate line; and a neighboring capacitor (see Fig 1A Ref 170) which is laterally oriented to be parallel (see Para [0021]) to the substrate between the neighboring transistor and the plate line, and the neighboring transistor and the transistor are share the line-shaped lower word line and the line-shaped upper word line (see Fig 1B Ref 116).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US 20200083225 A1.

As to claim 11, Ma discloses the memory device of claim 10, wherein 
the substrate includes a peripheral circuit portion (see Fig 26 Ref 1604 and Para [0068]) for controlling the memory cell, and the peripheral circuit portion is formed under the memory cell (see Fig 26 Ref 1604).

Ma does not appear to explicitly disclose over the memory cell.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ma, may be packed in such a way as to have the memory cell portion above a peripheral circuit portion. Reversal the order of assembly is obvious (see MPEP 2144.04.VI.A), and in enables optimization of packaging layouts (see Ma Para [0081]).

Allowable Subject Matter
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 9):
an inner second node which is laterally oriented from the plate line and extending into the cylindrical shape of the first node; and a plurality of outer second nodes which are laterally oriented from the plate line and surround an outside of the cylindrical shape of the first node.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tu, US 8232587 B2 discloses a bit line vertically oriented from the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/25/2022